                        Case 1:19-cv-11586-IT Document 81 Filed 08/04/20 Page 1 of 3



                                      UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MASSACHUSETTS

        PHILIPS NORTH AMERICA LLC,

                              Plaintiff,

                   v.                                          Civil Action No. 1:19-cv-11586-IT
        FITBIT, INC.,

                              Defendant.


                   PLAINTIFF PHILIPS NORTH AMERICA LLC’S NOTICE OF INTENT TO
                      WITHDRAW COUNT IV OF THE AMENDED COMPLAINT FOR
                                      PATENT INFRINGEMENT

                   Plaintiff Philips North American LLC (“Philips”) hereby informs the Court of its intent to

        withdraw its allegations of infringement of U.S. Patent No. 6,976,958 (‘958 patent). Defendant

        Fitbit has not yet answered the complaint in this action. In its continuing efforts to narrow issues

        in the case, Philips intends to promptly meet and confer with Defendant Fitbit, Inc. concerning the

        withdrawal of its infringement allegations for the ‘958 patent through an amendment of the

        complaint, but Philips is filing the present Notice to inform the Court of its intent to withdraw its

        infringement allegations in view of the claim construction hearing that is scheduled to take place

        on August 5, 2020.

        Dated: August 4, 2020                                   Respectfully Submitted,



                                                                /s/ Lucas I. Silva
                                                               Lucas I. Silva (BBO 673,935)
                                                               Ruben J. Rodrigues (BBO 676,573)
                                                               John Custer (BBO 705,258)
                                                               FOLEY & LARDNER LLP
                                                               111 Huntington Avenue
                                                               Suite 2500
                                                               Boston, MA 02199-7610
                                                               Phone: (617) 342-4000
                                                               Fax: (617) 342-4001


4812-6256-1222.1
                   Case 1:19-cv-11586-IT Document 81 Filed 08/04/20 Page 2 of 3



                                                   lsilva@foley.com
                                                   rrodrigues@foley.com
                                                   jcuster@foley.com


                                                   Eley O. Thompson (pro hac vice)
                                                   FOLEY & LARDNER LLP
                                                   321 N. Clark Street
                                                   Suite 2800
                                                   Chicago, IL 60654-5313
                                                   Phone: (312) 832-4359
                                                   Fax: (312) 832-4700
                                                   ethompson@foley.com


                                                   Counsel for Plaintiff
                                                   Philips North America LLC




4812-6256-1222.1
                      Case 1:19-cv-11586-IT Document 81 Filed 08/04/20 Page 3 of 3




                                           CERTIFICATE OF SERVICE

                   The undersigned hereby certifies that a true and correct copy of the above document was

        served on August 4, 2020 on counsel for Defendant via electronic mail.

                                                                  By:     /s/Lucas I. Silva




4812-6256-1222.1
